Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ANGELA WARNER SIMS                               GREGORY F. ZOELLER
Hulse, Lacey, Hardacre, Austin, & Sims, P.C.     Attorney General of Indiana
Anderson, Indiana
                                                 AARON J. SPOLARICH
                                                 Deputy Attorney General

                                                                               FILED
                                                 Indianapolis, Indiana

                                                                           Apr 24 2012, 9:21 am
                               IN THE
                    COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court




HAROLD W. REYNOLDS,                              )
                                                 )
       Appellant- Defendant,                     )
                                                 )
              vs.                                )      No. 48A04-1109-CR-468
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee- Plaintiff,                      )


                    APPEAL FROM THE MADISON SUPERIOR COURT
                          The Honorable David A. Happe, Judge
                             Cause No. 48D04-1004-FD-139




                                       April 24, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                 Case Summary and Issue

       Harold Reynolds was sentenced to thirty-six months in the Indiana Department of

Correction (“DOC”), suspended but for twenty-four months to be served on work release,

for a conviction of invasion of privacy, a Class D felony. Upon petition by the State

alleging Reynolds had violated the rules and regulations of work release, his work release

was terminated and he was ordered to serve the balance of the twenty-four months in

DOC, with the remaining twelve months of his sentence suspended to probation.

Reynolds appeals the sanction imposed by the trial court, arguing the trial court abused

its discretion in revoking the entire twenty-four months. Concluding the trial court did

not abuse its discretion, we affirm.

                               Facts and Procedural History

       In April 2010, due to an incident with a former girlfriend who had a protective

order against Reynolds, he was charged with invasion of privacy as a Class A

misdemeanor and invasion of privacy enhanced to a Class D felony because of a prior

conviction. In June 2010, Reynolds entered a plea of guilty to the Class D felony charge.

Pursuant to the plea agreement, the Class A misdemeanor charge was dismissed and

Reynolds was sentenced to thirty-six months, “stayed pending [Reynolds’s] successful

graduation from the Madison County Mental Health Court Program,” in which case the

judgment and sentence were to be vacated and the case dismissed. Appellant’s Appendix

at 69. In August 2010, the trial court received a status report from the Mental Health

Court indicating that Reynolds’s “participation in Mental Health Court is rejected due to

his criminal history and the local treatment providers not being able to provide services to

. . . him.” Id. at 66.
                                             2
       In October 2010, at a hearing regarding the previously-stayed sentence, the

conviction and sentence previously entered were vacated and the parties submitted a new

plea agreement pursuant to which Reynolds again entered a plea of guilty to the Class D

felony charge of invasion of privacy, the Class A misdemeanor charge was dismissed,

and he was sentenced to thirty-six months. Twenty-four months of the sentence were to

be served through the Madison County Work Release Facility and the remainder was

suspended to probation.

       In July 2011, the State filed a petition to terminate work release, alleging sixteen

violations of work release rules and regulations, spanning from March 2011 to July 2011.

After an evidentiary hearing, the trial court found Reynolds had committed the following

violations:

       a) On 3/6/2011 [Reynolds] received a conduct report for unknown
       whereabouts and lying to an officer. . . .
       ***
       d) On 6/13/2011 [Reynolds] received a conduct report for contraband (cell
       phone). . . .
       ***
       i) On 6/30/2011 [Reynolds] received a conduct report for turning in an
       improper work verification. . . .
       ***
       l) On 7/9/2011 [Reynolds] received a conduct report for failure to turn in a
       paycheck stub. . . .
       m) On 7/13/2011 [Reynolds] received a conduct report for failure to turn in
       a paycheck stub. . . .
       ***
       p) [Reynolds] is in arrears on his Work Release fees. The amount of the
       arrearage is $189.74. . . .

Id. at 31 (quoting from petition to terminate work release privilege); see also id. at 11

(trial court order finding violations). The trial court imposed the following sanction:

       the balance of [Reynolds’s] work release privilege is terminated (730 days)
       and ordered executed in the Department of Correction. [Reynolds] is given
                                             3
       credit and goodtime credit of 224 days, leaving a balance to serve of 506
       days. Upon completion, [Reynolds] to return to complete the 12-month
       suspended sentenc[e] to probation.

Id. at 11. Reynolds now appeals the sanction.

                                 Discussion and Decision

       Work release is a form of community corrections, which, like probation, serves as

an alternative to placement in the Department of Correction. McQueen v. State, 862
N.E.2d 1237, 1242 (Ind. Ct. App. 2007); see Ind. Code § 35-38-2.6-2 (defining

community corrections).     We therefore review an appeal from the revocation of a

community corrections placement as we do an appeal from the revocation of probation.

Id. Alternative placements are at the sole discretion of the trial court. Toomey v. State,

887 N.E.2d 122, 124 (Ind. Ct. App. 2008). If a defendant violates the terms of his

placement, the trial court may change the terms of the placement, continue the placement,

or revoke the placement and commit the person to DOC for the remainder of the person’s

sentence. Ind. Code § 35-38-2.6-5.

       Reynolds phrases his argument regarding the sanction imposed in terms of

Appellate Rule 7(B) review, contending the “nature of the violations and his character do

not support a revocation of twenty-four (24) months.” Brief of the Appellant at 4.

However, Rule 7(B) is not the correct standard to apply when reviewing a trial court’s

revocation decision because “[a] trial court’s action in a post-sentence probation violation

proceeding is not a criminal sentence as contemplated by the rule.” Jones v. State, 885
N.E.2d 1286, 1290 (Ind. 2008). Rather, sanctions are subject to review for an abuse of

discretion. Id. An abuse of discretion occurs when the trial court’s decision is clearly


                                             4
against the logic and effect of the facts and circumstances before the court. Prewitt v.

State, 878 N.E.2d 184, 188 (Ind. 2007).

       The State alleged Reynolds violated sixteen rules and regulations of his work

release placement between March and July 2011, with most violations occurring in June

and July. At an evidentiary hearing, the Community Justice Center’s court liason, Katy

Stapleton, testified that it was the work release program’s belief that, due to the number

and repetitive nature of his violations, Reynolds “has reached maximum benefit of

community corrections.” Transcript at 7. At the conclusion of the evidence, the trial

court made the following observation: “I’ll say that the record is less than clear that there

were violations on all these things that are alleged. . . . But I think clearly even from your

own testimony, Mr. Reynolds, there’s no doubt that there are multiple violations here.”

Id. at 50. The trial court then found the State had proved Reynolds had committed six of

the alleged violations, including being absent from the facility for approximately two

hours without the facility knowing his whereabouts, lying to an officer, and having

contraband. The trial court acknowledged to Reynolds that “[i]t sounds like your life has

stabilized in some aspects and [you’re] holding down good employment.” Id. at 52.

Nonetheless, the trial court also noted that, although no one likes living in a situation

where other people tell you what you can and cannot do and watch everything you do to

see if you are complying, it is a consequence of committing a crime, and “if you can’t

adjust to that and live by those rules, you can’t stay there.” Id. at 53. Ultimately, the trial

court determined that the violations “are serious enough breeches [sic] of the order and

rule [sic] at the work release facility and . . . it’s not reasonable to send you back there.”

Id.
                                              5
       The work release program staff believed Reynolds was not benefitting from their

efforts to assist him through the rehabilitative process because in a relatively short period

of time, Reynolds was absent from the work release facility without permission for over

two hours, repeatedly failed to abide by the simple term of work release that he turn in his

paystubs, and had possession of a cellphone which he acknowledged he knew he could

not have. See Tr. at 24. The trial court noted that Reynolds’s improved demeanor made

“this kind of a difficult call,” id. at 50, but determined the violations were frequent

enough and serious enough that it could not justify extending further benefit to Reynolds

by continuing his community corrections placement. Under these circumstances, the trial

court did not abuse its discretion in revoking Reynolds’s commitment to community

corrections and ordering him to serve the remainder of his sentence in DOC.

                                        Conclusion

       The trial court did not abuse its discretion in revoking Reynolds’s work release

placement and ordering him to serve the remainder of his sentence in DOC due to

multiple violations of his placement. The judgment of the trial court is affirmed.

       Affirmed.

BAILEY, J., and MATHIAS, J., concur.




                                             6